United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40371
                          Summary Calendar


DANIEL RAYHAAN ALI,

                                     Plaintiff-Appellant,

versus

DOUG DRETKE; ARTHUR VELASQUEZ;
RORY KNOTT; WILLIAM DUGGER,

                                     Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 3:05-CV-298
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Daniel Rayhaan Ali, Texas prisoner # 1077766, appeals the

district court’s dismissal as frivolous of his in forma pauperis

42 U.S.C. § 1983 complaint.   Ali asserts that he was improperly

convicted of a disciplinary charge for refusing to shave his

beard, in light of a medical pass and his sincerely held

religious beliefs.    He maintains that the disciplinary conviction

violated the First Amendment and various federal and state

statutes.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40371
                                -2-

     Because Ali’s challenge calls into question the validity of

his disciplinary conviction, and because Ali lost good-time

credits as a result of that conviction, his challenges are barred

because he has not shown that the disciplinary conviction has

been overturned.   See Edwards v. Balisok, 520 U.S. 641, 648-49

(1997); cf. Muhammad v. Close, 540 U.S. 749, 751-55 (2004).      To

the extent that the loss of privileges does not call into

question the duration of Ali’s confinement, he cannot establish

that he is entitled to relief on the merits of his allegations.

See Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995); Hernandez v.

Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).

     Ali has not established that the district court abused its

discretion by dismissing his civil rights action as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B).    See Berry v. Brady, 192

F.3d 504, 507 (5th Cir. 1999).   As a result, the judgment of the

district court is affirmed.

     The district court’s dismissal of Ali’s complaint as

frivolous counts as one strike under   § 1915(g).    Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   Ali is cautioned

that if he accumulates three strikes, he may no longer proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.